Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-10, and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 11 and 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on  November 17, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kevin Cukierski on July 25, 2022.
The application has been amended as follows: 
In claim 11, line 3:
After “platen”, add -- downward --.
In claim 11, line 4:
After “moves”, add -- downward --.
In claim 11, last line:
After “load”, add -- by a strapping head --.
In claim 13, last line:
Add a period “.” at the end of the claim.

Allowable Subject Matter
Claims 1, 3-11, and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a strapping machine comprising: … a controller configured to: control the top-platen actuator to move the top platen toward the load supporter and a load positioned on the load supporter; as the top platen moves toward the load supporter and the load, determine and monitor a distance between the top platen and the load supporter based on feedback from the distance sensor; and responsive to determining that both: (1) the distance between the top platen and the load supporter is within a target distance range; and (2) a compressive force the top platen applies to the load is within a target compressive force range, control the strapping head to strap the load, in combination with the rest of the claimed limitations.
Claim 11 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a method of operating a strapping machine, the method comprising: … as the top platen moves toward the load supporter and the load, determining a distance between the top platen and the load supporter based on feedback from a distance sensor; and responsive to determining that both: (1) the distance between the top platen and the load supporter is within a target distance range; and (2) a compressive force the top platen applies to the load is within a target compressive force range, strapping the load, in combination with the rest of the claimed limitations.
US 4,635,542 to Sebelist et al. is the closest prior art to the instant invention. Sebelist discloses a strapping machine (10) with a frame (12) supporting a top platen (14) above a load support (40) (fig. 1). In operation, the load support (40) moves a load (50) toward the frame (12) in preparation for strapping. Photocells (54) measure the height of the load (50), and a motor assembly (20) moves the top platen (14) to about six inches above the height of the load (50) as the load (50) is moving beneath the top platen (14). Once the load (50) is centered beneath the top platen (14), the load support (40) stops moving it, and the top platen (14) moves downward to contact and exert pressure on the load (50). When this downward pressure reaches a predetermined amount, strapping heads (32) apply strap around the load (50). 
Sebelist does not disclose control strapping of the load by determining a distance between the top platen and the load supporter based on feedback from a distance sensor as the top platen moves toward the load supporter and the load, and responsive to determining that both: (1) the distance between the top platen and the load supporter is within a target distance range; and (2) a compressive force the top platen applies to the load is within a target compressive force range.
Therefore, it is concluded by the Examiner that claims 1, 11 and their dependents are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 25, 2022